Name: Commission Regulation (EC) NoÃ 2278/2004 of 30 December 2004 amending Regulation (EC) NoÃ 2759/1999 laying down rules for the application of Council Regulation (EC) NoÃ 1268/1999 on Community support for pre-accession measures for agriculture and rural development in the applicant countries of central and eastern Europe in the pre-accession period
 Type: Regulation
 Subject Matter: Europe;  regions and regional policy;  European construction;  economic policy;  agricultural policy
 Date Published: nan

 31.12.2004 EN Official Journal of the European Union L 396/36 COMMISSION REGULATION (EC) No 2278/2004 of 30 December 2004 amending Regulation (EC) No 2759/1999 laying down rules for the application of Council Regulation (EC) No 1268/1999 on Community support for pre-accession measures for agriculture and rural development in the applicant countries of central and eastern Europe in the pre-accession period THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1268/1999 of 21 June 1999 on Community support for pre-accession measures for agriculture and rural development in the applicant countries of central and eastern Europe in the pre-accession period (1), and in particular Article 12(1) thereof, Whereas: (1) Article 26(1) of Council Regulation (EC) No 1257/1999 of 17 May 1999 on support for rural development from the European Agricultural Guidance and Guarantee Fund (EAGGF) and amending and repealing certain Regulations (2), as amended by Regulation (EC) No 1783/2003 (3), includes certain provisions that are not directly applicable to beneficiary countries under Regulation (EC) No 1268/1999. Article 26 can therefore no longer be referred to in Article 3 of Commission Regulation (EC) No 2759/1999 (4). Specific provisions should therefore be introduced into Article 3(1) of Regulation (EC) No 2759/1999 to take account of the situation with regard to the applicant countries. (2) Article 8 of Regulation (EC) No 1268/1999 concerns the rate of Community contribution and the aid intensities. Paragraph 2 of that Article raises the ceiling for public aid for investments in agricultural holdings, amongst others, for investments made by young farmers and/or in mountain areas. Those terms should be defined in accordance with the principles applicable to Member States. (3) Regulation (EC) No 2759/1999 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Agriculture Structures and Rural Development Committee, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2759/1999 is amended as follows: 1. In Article 3, paragraph 1 is replaced by the following: 1. Support may be granted for investments provided for in Article 25 of Regulation (EC) No 1257/1999 relating to improving the processing and marketing of the agricultural including fishery products included in Annex I to the Treaty. Agricultural products, excluding fishery products, must originate in applicant countries or the Community. Investments at the retail level shall be excluded from support. Support shall be granted to those persons ultimately responsible for financing the investment in enterprises fulfilling the conditions provided for in the first and second indents of Article 2(2) of this Regulation. However, where acquis-related minimum standards regarding the environment, hygiene and animal welfare have been newly introduced at the time the application is received, the decision to grant support will be conditional on the enterprise meeting those new standards by the end of the realisation of the investment. 2. In Article 8, paragraph 4 is replaced by the following: 4. For the application of Article 8(2) of Regulation (EC) No 1268/1999 the following definitions shall apply: (a) young farmers shall mean a farmer under 40 years of age at the time when the decision to grant support is taken, possessing adequate occupational skills and competence; (b) mountain areas shall mean mountain areas as defined in Article 18(1) of Regulation (EC) No 1257/1999; (c) public aid shall mean all such aid whether or not granted under the programme. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 December 2004. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 161, 26.6.1999, p. 87. Regulation as last amended by Regulation (EC) No 2008/2004 (OJ L 349, 25.11.2004, p. 12). (2) OJ L 160, 26.6.1999, p. 80. Regulation as last amended by Regulation (EC) No 583/2004 (OJ L 91, 30.3.2004, p. 1). (3) OJ L 270, 21.10.2003, p. 70. (4) OJ L 331, 23.12.1999, p. 51. Regulation as last amended by Regulation (EC) No 775/2003 (OJ L 112, 6.5.2003, p. 9).